                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

SANDRA K. NICHOLS, et al.,                     CIVIL ACTION NO. 5:16-cv-479-KKC
       Plaintiffs,

V.                                                         JUDGMENT

1st STOP, et al.,
       Defendants.


                                      *** *** ***

        In accordance with the Order entered contemporaneously, the Court HEREBY

ORDERS and ADJUDGES as follows:

     (1) Defendants’ motion for summary judgment [DE 34] is GRANTED in full;

     (2) This matter is DISMISSED and STRICKEN from the active docket; and

     (3) This judgment is FINAL and APPEALABLE.



        Dated February 21, 2019.
